DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A (claims 4 – 9) in the reply filed on 08/25/22 is acknowledged.
Currently, claims 1 – 10, 16 will be taken into consideration for prosecution in this office action.
It is noted that claim 11 corresponds to Species B.  Thus, claim 11 will not be taken into consideration for further prosecution in this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 10, 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the statement “actively participates in controlling” is indefinite.  It is not clear how the inverter-based resource “participates” in the controlling of the voltage/frequency.
It is not clear if the inverter-based resource is lowering/increasing the voltage/frequency or if the inverter-based resource is providing the voltage/frequency.
In claim 4, the current vector is provided by using the power reference signal.  However, it is disclose that the current vector is provided by a current vector reference signal.  It is not clear if a new signal is used for providing the current vector or if Ohm’s Law (Power = Voltage X Current) is used for obtaining the current signal.
Claims 2, 3, 5 – 10, 16 are rejected due to their dependency on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 9, 10, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brogan et al (US 9,270,194) in view of Fan et al (CN 107515532).
Brogan et al discloses, regarding,
Claim 1, a method for operating at least one inverter-based resource having a machine 102 connected to a power grid to provide grid-forming control of the inverter- based resource 105, 103, the method comprising: receiving, via a controller, at least one of a frequency reference command or a voltage reference command from an external controller (via controller 112; see Fig. 2); determining, via the controller, at least one power reference signal for the inverter-based resource based on at least one of the frequency reference command or the voltage reference command (see Fig. 3); generating, via the controller, at least one current vector using the at least one power reference signal (see Figs 1, 2); determining, via the controller, one or more voltage control commands for the inverter- based resource using the at least one current vector (see Fig. 1); and controlling, via the controller, the inverter-based resource 103, 105 based on the one or more voltage control commands such that the inverter-based resource actively participates in controlling at least one of voltage and frequency at a point of interconnection between the inverter-based resource and the power grid in a closed loop manner (see Fig. 1; column 2, lines 13 – 23; column 5, lines 40 – 43; column 7, lines 37 – 40; 57 – 62).

However, Brogan et al does not disclose using an asynchronous machine.
Using such machine is well known in the art.  For example, Fan et al disclose operating a power grid system in which, an asynchronous machine is connected to a power grid (see Fig. 4).

Brogan et al further discloses, regarding,
Claim 4, determining, via the controller, at least one current vector reference signal using the at least one power reference signal; and determining, via the controller, the at least one current vector as a function of the current vector reference signal (see Fig. 3).
Claim 9, determining, via the controller, the at least one current vector as a function of the at least one current vector reference signal and a current vector feedback signal (Figs 1, 3).  

Claim 10, at least one power reference signal comprises an active power reference signal and a reactive power reference signal (column 5, lines 9 – 12).

Fan et al further discloses, regarding,
Claim 16, the asynchronous machine comprises a doubly-fed induction generator and the inverter-based resource comprises a wind turbine power system having at least one power converter (see abstract; Fig. 2).

It would have been obvious before the effective filing date of the claimed invention to design the method as disclose by Brogan et al and to modify the invention per the limitations disclose by Fan et al for the purpose of controlling efficiently the frequency and voltage of a grid power system.

Claim(s) 2 – 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brogan et al and Fan et al as applied to claim 1 above, and further in view of Sun et al (CN 111725837).
The combined method discloses all of the limitations above.  However, the combined method does not disclose the limitations below.
On the other hand, Sun et al discloses, regarding, 
Claim 2, the grid-forming control emulates the asynchronous machine as a virtual synchronous machine (see abstract).  

Claim 3, receiving at least one of the frequency reference command or the voltage reference command from the external controller in 2 of 7ATTORNEY DOCKET NO.: response to a deviation in at least one of frequency or voltage in the power grid, wherein the at least one current vector changes to correct for the deviation (Under subtitle, Contents of the Invention, paragraph 2).  

Claim 4, generating the at least one current vector using the at least one power reference signal further comprises: determining, via the controller, at least one current vector reference signal using the at least one power reference signal; and determining, via the controller, the at least one current vector as a function of the current vector reference signal (see claims 1, 3, 8 of reference).  

Claim 5, determining the at least one current vector reference signal using the at least one power reference signal further comprises: calculating, via the controller, at least one current vector reference signal as a function of the at least one power reference signal and a scalar gain (see Fig. 3).  

Claim 6, determining the one or more voltage control commands for the inverter-based resource using the at least one current vector further comprises: determining, via the controller, one or more voltage vector commands using the at least one current vector (see claims 1, 5, 6, 8 of reference).  

Claim 7, determining the one or more voltage vector commands using the at least one current vector further comprises: regulating, via a proportional-integral regulator of the controller, the at least one current vector to obtain one or more voltage vector commands (see Fig. 3).


It would have been obvious before the effective filing date of the claimed invention to design the combined method as disclose above and to modify the invention per the limitations disclose by Sun et al for the purpose of providing a simple and inexpensive control scheme for a grid power system.
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming the 112, 2n rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO C. GONZALEZ whose telephone number is (571)272-2024. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Julio C. Gonzalez/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
September 1, 2022